Citation Nr: 1215580	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating greater than 10 percent for neuralgia of the superficial peroneal nerve, left.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from January 1983 to January 1987 and June 1988 to October 1990.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

A hearing before the undersigned Veterans Law Judge was held at the RO in January 2012 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board acknowledges that the record includes the Veteran's testimony that he has not worked since 2004, in part, because of his service-connected neuralgia.  It also reflects histories provided as recently as 2010 that he was working full-time, however.  Based on the contradictions of record, the Board finds the Veteran's testimony with regards to his employment status is not credible and because the record is otherwise absent any evidence of unemployability due to the neuralgia, the Board finds the issue of entitlement to a total disability rating for individual unemployability is not before the Board.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). 


REMAND

A new examination should be conducted based on the Veteran's testimony of increased symptoms since the 2010 VA examination, which is the most recent relevant medical record associated with the file.  See, January 2012 hearing transcript.  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records. Ask the Veteran about the existence and location of any relevant non-VA treatment records and request any reported records.  

2.  Schedule the Veteran for an examination to determine the nature and severity of the neuralgia of the superficial peroneal nerve, left.  The examiner should review the claims file and perform all appropriate tests.  The examiner should identify all manifestations of the neuralgia.  To the extent possible, the examiner should distinguish the symptoms caused by neuralgia from the symptoms caused by the non-service connected lumbar radiculopathy.  The examiner is requested to address whether the neuralgia results in purely sensory impairment.  

3.  Thereafter, readjudicate the appellant's claim.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
	M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


